Order entered August 5, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00615-CR

                EX PARTE JAMES MICHAEL DRAUCKER

               On Appeal from the County Court at Law No. 1
                          Rockwall County, Texas
                   Trial Court Cause No. WR-1-22-0006

                                    ORDER

      Before the Court is appellant’s August 2, 2022 pro se motion for a personal

recognizance bond. Appellant is represented by counsel, and he is not entitled to

hybrid representation. See Ex parte Bohannan, 350 S.W.3d 116, 116 n.1 (Tex.

Crim. App. 2011). Accordingly, appellant’s pro se motion is DENIED without

prejudice.

                                           /s/   ERIN A. NOWELL
                                                 JUSTICE